COURT OF APPEALS
CATHERINE STONE                   FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                     CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
KAREN ANGELINI                         300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                  SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                   WWW.4THCOA.COURTS.STATE.TX.US                           TELEPHONE
REBECA C. MARTINEZ                                                                        (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                          March 12, 2014

         Joyce W. Moore                                  Gerald T. Drought
         Langley & Banack, Inc.                          Martin & Drought, P.C.
         Trinity Plaza II                                Bank of America Plaza, 25th
         745 E. Mulberry Avenue, Suite 900               Floor Suite 2500
         San Antonio, TX 78212                           300 Convent Street
         * DELIVERED VIA E-MAIL *                        San Antonio, TX 78205
                                                         * DELIVERED VIA E-MAIL *

         RE:    Court of Appeals Number: 04-14-00110-CV
                Trial Court Case Number: 12-10-0573-CVW
                Style: Mary Moczygemba
                       v.
                       Thomas J. Moczygemba and Harry Lee Moczygemba

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                If you should have any questions, please do not hesitate to contact me.

                                                               Very truly yours,
                                                               KEITH E. HOTTLE, CLERK


                                                              _____________________________
                                                              Elizabeth Montoya
                                                              Deputy Clerk, Ext. 53857


         cc: Christopher T. Hodge (DELIVERED VIA E-MAIL)
         Richey Gentry (DELIVERED VIA E-MAIL)
         Deborah Bryan (DELIVERED VIA E-MAIL)
         Robinson C. Ramsey (DELIVERED VIA E-MAIL)
                                                                          Thomas Js




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 12, 2014

                                    No. 04-14-00110-CV

                                  Mary MOCZYGEMBA,
                                        Appellant

                                              v.

                  Thomas J. MOCZYGEMBA and Harry Lee Moczygemba,
                                   Appellees

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 12-10-0573-CVW
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
        On March 6, 2014, attorney Jonathan Yedor filed a motion to withdraw and to substitute
attorneys Joyce W. Moore, Christopher T. Hodge, and Robinson C. Ramsey as attorneys for
Appellee Thomas J. Moczygemba. The motion was signed by Appellee, see TEX. R. APP. P.
6.5(b), and meets the other motion requirements, see id. R. 6.5(d).
       The motion for substitution is GRANTED. See id.
       We DIRECT the clerk of this court to update this court’s records to show Appellee’s new
attorneys in this appeal, and designate Joyce W. Moore as Appellee’s lead counsel.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court